Citation Nr: 0639891	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The appellant had active military service from October 1996 
to February 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June and August 2003 rating decisions by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The issue of whether to reopen the claim of service 
connection for a psychiatric disorder is addressed below.  
The reopened issue of service connection for a psychiatric 
disorder is in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the issue of service 
connection for a psychiatric disorder has been completed.

2.  In an unappealed March 2000 decision, the RO denied 
service connection for a psychiatric disorder.  The March 
2000 decision is final.

3.  The RO denied reopening the claim in an unappealed 
February 2003 decision.  The February 2003 decision is final.

4.  Evidence received since the last denial includes some 
evidence which was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
which relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
psychiatric disorder, the Board finds that all notification 
and development action needed to render a fair decision on 
this aspect of the appeal has been accomplished.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions; service medical 
and personnel records; VA medical records; and post-service 
private records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied on multiple 
occasions by the RO.  The claim was most recently finally 
denied in February 2003.  However, the claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991). 

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When the RO originally denied the claim for service 
connection for a psychiatric disorder in March 2000, it 
considered the veteran's service medical records from his 
period of active duty.  Such records reflect that the 
veteran's October 1996 service entrance examination report 
was negative for a history or current findings of a 
psychiatric disorder.  In March 1997, a service examiner 
noted on a report of medical history that the veteran had 
increased anxiety and depression.  According to a December 
1998 service psychiatric report, the veteran was diagnosed 
with major depression, single episode, moderate to severe.  
The examining psychiatrist found the veteran to be fit, but 
recommended him for discharge.  In a January 1999 report of 
medical assessment, the examiner diagnosed the veteran with a 
major depressive disorder with a personality disorder, that 
was not thought to be caused by service, but it manifested 
during service.  The veteran had reported that as a child his 
mother took him for treatment for depression.  The veteran's 
DD 214 indicates that the veteran was discharged under 
honorable conditions due to a personality disorder.

The post-service medical evidence included a November 1999 VA 
psychiatric examination report that included a diagnosis of a 
history of depressive episodes.

In the March 2000 decision, the RO denied the veteran's claim 
because it found that the veteran had a personality disorder 
that, by law, was considered a congenital disorder.  As a 
result, the RO found that service connection was not 
warranted.  The veteran did not appeal the March 2000 
decision, and so it is final.

In November 2002, the RO received the veteran's claim to 
reopen the issue of service connection for a psychiatric 
disorder.  The veteran submitted private medical evidence 
that reflected diagnoses of depression and suicidal thoughts.  
In a February 2003 decision, the RO found that the evidence 
submitted since the March 2000 final decision was not new and 
material.  The veteran did not appeal that decision.  In 
March 2003, the RO received an authorization to release 
medical information through the veteran's Congressman.  The 
hospital responded that the records were not available at 
that time.  VA treatment records were obtained, however, and 
in June 2003 the RO again determined that the evidence was 
not new and material to reopen the claim.  In July 2003, the 
private records were received, and the RO determined that new 
and material evidence had not been received in an August 2003 
decision.  The veteran thereafter filed a notice of 
disagreement with the August 2003 decision.  In the statement 
of the case, it appears the RO considered the private 
evidence as having been received in conjunction with the 
March 2003 claim.

Additional evidence submitted since the February 2003 
decision includes service personnel records that were not in 
evidence before.  These records included written statements 
from two immediate in-service supervisors.  These statements 
cumulatively show that the veteran was receiving psychiatric 
treatment and medication (Prozac) because he had been 
threatening harm to himself and others.  The supervisors both 
indicated that they had sent the veteran for psychiatric 
treatment.  The additional service personnel records also 
contained a December 1998 memorandum in which the veteran was 
recommended for administrative separation based on a medical 
finding that he had a personality disorder.  There is no 
mention in the December 1998 memorandum of the diagnosed 
major depression disorder shown on the December 21, 1998 
clinic visit report.  

Records from Mississippi State Hospital dated in January 2003 
noted a diagnosis of major depressive disorder, recurrent, 
severe, in addition to diagnosing antisocial personality 
traits.  At that time, he was committed after being found by 
a family member about to hang himself.  

The new evidence, when considered with the evidence 
previously of record, contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  Thus, such evidence is both new 
and material, as it was not previously submitted to VA, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

As new and material evidence has been submitted, the claim is 
reopened, and to this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder claimed as 
depression is reopened and, to this extent only, the claim is 
granted.




REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The veteran's October 1996 service entrance examination 
report is negative for psychiatric abnormality.  Furthermore, 
the veteran reported on his October 1996 medical history that 
he had no prior treatment for a psychiatric disorder.  As 
noted above, the veteran was subsequently diagnosed with a 
major depression disorder, single episode, in December 1998.  
In a January 1999 report of medical assessment, a service 
examiner diagnosed the veteran with a major depressive 
disorder with personality disorder, not thought to be caused 
by service, but manifested during service.  The veteran 
reported on his February 1999 medical history as part of his 
discharge, however, that he was treated as a child for 
depression.

In light of the above, the Board finds that the veteran 
should be afforded an examination by a psychiatrist to 
determine whether the he currently has a psychiatric disorder 
and, if so, whether the current psychiatric disorder was 
incurred in or aggravated by service.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to reopen his claim, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, on remand the RO should provide corrective 
notice 
        
        
        
        
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for 
his service connection claim, that also 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran identify any VA and non-VA health 
care providers that have treated him for 
a psychiatric disorder since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All testing deemed 
necessary should be accomplished.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

The examiner is to conduct a complete 
review of the evidence of record, to 
include service medical records, as well 
as post-service psychiatric records.  The 
examiner should then provide the 
diagnosis for any psychiatric disorder 
found, and answer the following 
questions: 

a)  Does the evidence clearly and 
unmistakably show that the currently 
diagnosed psychiatric disorder(s) 
preexisted service; if so, 

b)  Does the evidence clearly and 
unmistakably show that such preexisting 
psychiatric disorder(s) (other than a 
personality disorder which is not a 
ratable disability) underwent a permanent 
increase in severity during service.  If 
so, was such increase due to the natural 
progress of the disorder.   

c)  If the psychiatrist determines that a 
psychiatric disorder did not exist prior 
to service, then he/she should provide a 
medical opinion, with adequate rationale, 
as to whether it is more likely, less 
likely, or as likely as not (50 percent 
probability) that any current psychiatric 
disorder (other than a personality 
disorder) is etiologically related to his 
active service, to include the documented 
in-service treatment.  If an opinion 
cannot be provided without resorting to 
mere speculation, it should be so stated.

4.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


